Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 6/21/2022.
2. 	Claims 1-4, 6-9 and 11-20 are pending in the case. 
3.	Claims 5 and 10 are cancelled. 
4.	Claim 20 is newly added. 
5.	Claims 1, 6 and 12 are independent claims. 



Applicant’s Response
6.	In Applicant’s response dated 6/21/2022, applicant has amended the following:
a) Claims 1, 6, 12 and 18
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 6/21/2022 are withdrawn:
a) Objection to claims 1 and 6

	
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 appears to be a broader claim than base claim 6. 
Appropriate correction is required.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereinafter “Seo”), U.S. Published Application No. 20130321340 A1 in view of Migos et al. (hereinafter “Migos”), U.S. Published Application No. 20120030568 A1. 
Claim 1:
Seo teaches An electronic device comprising:  (see par. 9; One or more exemplary embodiments provide a portable device including a touch screen display)
a proximity sensor configured to detect an input tool without physical contact; (e.g., proximity sensor configured to detect an input tool without physical contact par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100  par. 102; A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact.)
a touch sensitive display; (e.g., touch sensitive display for detecting gestures par. 99; The touch screens 190a and 19b may transmit an electrical signal corresponding to the at least one touch gesture input through the user interface to the touch screen controller 195. Further, the touch screens 190a and 190b may detect continuous touch motions and transmit electrical signals corresponding to continuous or discontinuous touch motions to the touch screen controller 195. The touch screens 190a and 190b may be implemented in, for example, a resistive type, a capacitive type, an infrared type, or an acoustic wave type. Par. 102; In an exemplary embodiment, the touch gesture may include all types of user gestures which can be detected by the portable device through a direct contact or a close approach to the touch screen.  )
a memory configured to store instructions; (memory for storing program par. 80; The controller 110 may include a CPU 111, a Read-Only Memory (ROM) 112 for storing a control program for controlling the portable device 100, and a Random Access Memory (RAM) 113 for storing a signal or data input from an outside of the portable device 100 or used as a storage area for an operation performed in the portable device 100.)
and a processor, wherein the processor is configured to:  (e.g., cpu configured par. 80; The CPU 111 may include at least one of a single core processor, a dual core processor, a triple core, processor and a quad core processor. The CPU 111, the ROM 112, and the RAM 113 may be mutually connected through an internal bus.)
detect a first gesture of the input tool to select content to be copied that is displayed on the touch sensitive display while the input tool is maintained within a sensing range of the proximity sensor; (e.g., detect a finger or stylus gesture which selects content to be copied that is displayed on the touchscreen while the finger or stylus operates within a sensing range of the proximity sensor  par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch  par. 102; A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact. Par. 306; Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )

the first gesture being a gesture of moving within the sensing range of the proximity  sensor without physical contact to the touch sensitive display; (e.g., gesture to closely approach the screen without a direct contact par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact.)
detect a second gesture of the input tool leaving the sensing range of the proximity sensor in a state in which the content is selected by the first gesture of the input tool; (e.g., detecting a release of touch that results in a user no longer being detected as close to the portable device. Examiner notes that a touch gesture 700a of Figure 17E may include actions such as a touch  and a release of the touch without contact of the proximity sensor Examiner also notes that “a second gesture” is not necessarily performed right after the first gesture. In other “ a second gesture” can be part of another gesture that includes a release of the touch action.  par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch Par. 306; Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.) 
based on detecting the input tool  triggering an automatic copy operation to copy the selected content to a clipboard, the selected content being copied to the clipboard for a future paste operation. (e.g., based on finger touch and drag gesture, copy the selected content to a clipboard Par. 306; Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710. par. 299; Objects (text, image, sound and the like) cut or copied by a cut or copy command in the portable device are stored in an area called a clipboard.)
wherein the first gesture to move within the sensing range of the proximity sensor without physical contact and the second gesture subsequent to the first gesture to leave from the sensing range of the proximity sensor complete selection and copying of the content. (e.g., touch gesture for copying content includes detecting a touch without contact includes actions such as touch (i.e., first gesture) and release of touch (subsequent second gesture)   par. 102; A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact. par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch Par. 306; Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710. )


Seo fails to expressly teach 
based on detecting the input tool leaving the sensing range of the proximity sensor, triggering an automatic copy operation (emphasis added)


However, Migos teaches based on detecting the input tool leaving the sensing range of the proximity sensor, triggering an automatic copy operation (e.g., lift off of the finger contact completes the copying operation par. 177; FIG. 5F depicts termination of finger input 510. The finger contact(s) of finger input 510 is no longer detected (e.g., due to liftoff of the finger contact(s) from touch screen 112). Par. 178; In some embodiments, detecting termination of finger input 510 completes the copying of the user interface object from a first content region (e.g., slide 502) to a second content region (e.g., slide 518).))

In the analogous art of performing copy and paste operations, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copying gesture to copy an object to a clipboard as taught by Seo to be completed based on a lift off termination gesture of an input tool as taught by Migos with a reasonable expectation of success, to yield predictable and expected results (e.g., intuitively terminating a copy operation) One of ordinary skill would be motivated to combine the references to facilitate termination of a copy function with multiple selection gestures to select multiple content. 

Claim 2 depends on claim 1:
Seo teaches wherein the processor is further configured to: detect a content copy start gesture of the input tool while an interface of an application is displayed on the touch sensitive display; (e.g., based on finger touch to start a copy start gesture while an interface of an application is displayed including content to be copied par. 301; the second application 704 is an Internet browsing application. Par. 306; Referring to FIG. 17D, the portable device detects a touch gesture 700a moving from one object 706 among objects displayed by the first or second application 702 or 704 in the first or second touch screen 12 or 14, that is, texts or images to one position (hereinafter, referred to as a first position) within the clipboard 710, for example, a touch drag and proceeds to FIG. 17E. Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )
change a state of the application to a content selectable state based on detection of the content copy start gesture; (e.g., touch gesture (i.e., content copy start gesture) on application results in changing the state of the application to allow content to be selected for copying to the clipboard par. 306Referring to FIG. 17D, the portable device detects a touch gesture 700a moving from one object 706 among objects displayed by the first or second application 702 or 704 in the first or second touch screen 12 or 14, that is, texts or images to one position (hereinafter, referred to as a first position) within the clipboard 710, for example, a touch drag and proceeds to FIG. 17E.)
and detect the first gesture of the input tool to select the content to be copied while the state of the application is the content selectable state. (e.g., detecting the dragging finger to select the content of the application to be copied Par. 191; Referring to FIG. 17D, the portable device detects a touch gesture 700a moving from one object 706 among objects displayed by the first or second application 702 or 704 in the first or second touch screen 12 or 14, that is, texts or images to one position (hereinafter, referred to as a first position) within the clipboard 710, for example, a touch drag and proceeds to FIG. 17E.) 

Claim 3 depends on claim 2:
	Seo fails to expressly teach wherein the content copy start gesture of the input tool comprises a long press motion or a double tap motion of the input tool and the first gesture of the input tool to select the content to be copied is detected after the content copy start gesture of the input tool.
However, Migos teaches wherein the content copy start gesture of the input tool comprises a long press motion or a double tap motion of the input tool and the first gesture of the input tool to select the content to be copied is detected after the content copy start gesture of the input tool. (e.g., continuous press results in highlight selection and detecting dragging after the selection par. 174; FIG. 5B depicts finger input 510 being detected on user interface object 504-1 on touch screen 112. Finger input 510 includes one finger contact continuously detected on user interface object 504-1. In response to detection of finger input 510, user interface object 504-1 is selected. In some embodiments, bounding box 512 is displayed around object 504-1 to indicate that object 504-1 is selected.  par. 175; FIG. 5C depicts finger gesture 514 (e.g., a dragging gesture) being detected while finger input 510 is detected on touch screen 112. Dragging gesture 514, which moves in direction 515, is detected in area 506. Par. 176; FIG. 5D depicts finger gesture 516 (e.g., a tap gesture) being detected while finger input 510 is detected on touch screen 112. Tap gesture 516 is detected on representation 508-2. In response to detection of tap gesture 516, representation 508-2 is selected and highlighted by highlight panel 509)

In the analogous art of performing copy and paste operations, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copying gesture to copy an object to a clipboard as taught by Seo to include a long press gesture of an input tool as taught by Migos with a reasonable expectation of success, to yield predictable and expected results (e.g., intuitively selecting content) One of ordinary skill would be motivated to combine the references to facilitate visualizing the highlighted content selections.  

Claim 4 depends on claim 1:
As noted above, Seo/Migos teaches wherein the processor is further configured to cut the selected content from an application based on detection of the input tool being removed from within the sensing range of the proximity sensor. (e.g., lift off with multiple fingers performs cut operation Migos; par. 177; FIG. 5F depicts termination of finger input 510. The finger contact(s) of finger input 510 is no longer detected (e.g., due to liftoff of the finger contact(s) from touch screen 112). par. 200; The user interface object may be moved, instead of copied, by having a different number of finger contacts in the first finger input. When the object is moved from the first to the second content region, the object is no longer in the first content region; the object ceases to be displayed in the first content region, as in a cut-and-paste operation. Par. 200; Thus, the number of finger contacts in the first finger input determines whether the object is copied or moved to the second content region.)


Claim 6:
Independent claim 6 is substantially encompassed in independent claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 6. 

Claim 7 depends on claim 6:
Claim 7 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 7. 

Claim 8 depends on claim 7:
Claim 8 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 8. 

Claim 9 depends on claim 6:
Claim 9 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 9. 

Claim 11 depends on claim 6:
Seo teaches wherein the detecting the first gesture of the input tool further comprises detecting, using the proximity sensor, the first gesture of the input tool which is performed within the sensing range of the proximity sensor without physical contact to the display. (e.g., detect a finger or stylus which selects content to be copied that is displayed on the touchscreen while the finger or stylus operates within a sensing range of the proximity sensor without physical contact  par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch  par. 102; A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact. Par. 306; Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )


Claim 17 depends on claim 2:
Seo teaches wherein the processor is further configured to monitor whether the input tool is removed from the sensing range of the proximity sensor while detecting the first gesture of the input tool to select the content to be copied, and while the state of the application is the content selectable state. (e.g., detecting a release of a touch gesture while  detecting a drag gesture selecting content while an application is displayed that allows selections  par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch par. 301; the second application 704 is an Internet browsing application. Par. 306; Referring to FIG. 17D, the portable device detects a touch gesture 700a moving from one object 706 among objects displayed by the first or second application 702 or 704 in the first or second touch screen 12 or 14, that is, texts or images to one position (hereinafter, referred to as a first position) within the clipboard 710, for example, a touch drag and proceeds to FIG. 17E. Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )

Claim 19 depends on claim 1:
Seo/Migos teaches wherein the processor is further configured to copy the selected content to the clipboard any time the input tool is removed from the sensing range of the proximity sensor while the content to be copied is selected. (e.g., lift off of the finger contact completes the copying operation Migos; par. 177; FIG. 5F depicts termination of finger input 510. The finger contact(s) of finger input 510 is no longer detected (e.g., due to liftoff of the finger contact(s) from touch screen 112). Par. 178; In some embodiments, detecting termination of finger input 510 completes the copying of the user interface object from a first content region (e.g., slide 502) to a second content region (e.g., slide 518).))

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seo/Migos as cited above and applied to claim 1, in further view of Leong et al. (hereinafter “Leong”), U.S. Published Application No. 20130055131 A1. 
Claim 20 depends on claim 1:
Seo/Migos fails to expressly teach wherein the processor is further configured to control display of an animation of the selected content moving to a predetermined location on the touch sensitive display. (e.g., provide a paste animation par. 4; The pasting of the content from the first location to the second location may be displayed as a gradual transition of the content on the content surface.)

However, Leong teaches wherein the processor is further configured to control display of an animation of the selected content moving to a predetermined location on the touch sensitive display.

In the analogous art of performing functions such as copying an pasting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gestures for performing a paste operation as taught by Seo/Migos  to include an animation gradual transition to illustrate the paste operation as taught by Leong, with a reasonable expectation of success, to provide the benefit of an easily perceiving the movement of an object as it travels between locations.


Allowable Subject Matter
Claims 12-16 are allowable. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been revised using new rationale with the previously applied references (see Office action). In respect to newly added claim 2, a new grounds of rejection is made in view of newly applied “Leong“ reference. 

For at least the foregoing reasons, the claims are not in condition for allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145